 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs we have found merit in Intervenor's objection (1), we shall setaside the election and direct that a new election be held.[The Board set aside the election held on December 8,1955.][Text of Direction of Second Election omitted from publication.]CHAIRMAN LEEDOM took no part in the consideration of the aboveSupplemental Decision, Order, and Direction of Second Election.Local 976 and Joint Council 67, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, AFL-CIOandCacheValleyDairy AssociationLocal 976 and Joint Council 67, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, AFL-CIOandDairy Distributors, Inc.CasesNos. 2-CC-362and 2-CC-363. July 19,1956DECISION AND ORDEROn March 8, 1956, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in unfair labor practices and recom-mending that they cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter the Respondents filed exceptions to theIntermediate Report and a brief in support of the exceptions.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner, with the following additions and modi-fications.The Trial Examiner found that the Respondent Unions had inducedand encouraged the employees of a secondary employer, N. Dorman &Co., Inc., to engage in a concerted refusal to handle the cheese productsof Cache Valley Dairy Association, the primary employer, with thedual object of (1) compelling Dorman to cease handling the Cacheproducts and to cease doing business with Cache and its distributor,'We correctthe reference in the Intermediate Reportto the unitdescriptions in theRM petitions.The Board's recordsshowthatthe petitionin Case No. 20-RM-173 in-cluded all production and maintenanceemployeesat CacheValleyDairy Association.The petition in Case No.20-RM-174 includedall truckdriversat DairyDistributors, Inc.116 NLRB No. 29. iLOCAL 976 AND JOINT COUNCIL 67221Dairy Distributors, Inc., and (2) to force or require Cache to recog-nize and bargain with Respondent Local 976 as the representative ofits employees, although Local 976 had not been certified as the em-ployees' collective-bargaining representative.The Trial Examinerconcluded that this conduct violated Section 8 (b) (4) (A) and (B)of the Act.The Respondent Local 976 had a labor dispute with Cache, a cheeseprocessor doing business in Utah.Local 976 sought recognition asthe representative of Cache's production employees. It had no dis-pute with any purchaser of Cache's products.Nevertheless, it pick-eted the principal purchaser of Cache's products, the Dorman Com-pany, doing business in New York. It picketed at Dorman's NewYork premises when the seller, Distributors, delivered Cache's cheesethere.Moreover, the Respondents' agents on at least three occasions(July 26, August 1, and September 1) told Dorman's porters not to,unload trucks carrying Cache's products.And, on still another occa-sion (July 28), the Respondents' agent reprimanded a porter forhaving unloaded Distributors' truck.In agreement with the Trial Examiner we find that whether Cacheis viewed as the only primary employer or whether Cache and Dis-tributors together are viewed as a single primary employer, the Re-spondents' activity in New York at the Dorman premises was un-lawful.Section 8 (b) (4) (A) of the statute expressly prohibits a labororganization from inducing or encouraging employees of a secondaryemployer to quit work with an object of forcing or requiring anyemployer "to cease using, selling, handling, transporting, or otherwisedealing in the products of any other producer, processor, or manufac-turer, or to cease doing business with any other person; . . ."Section8 (b) (4) (B) prohibits the same conduct with the object of forcingor requiring an employer, other than the one being picketed, to recog-nize or bargain with a labor organization that has not been certifiedby the Board.Viewing Cache as the primary employer, the Respondents' ac-tivity, directed toward Dorman and Distributors, falls squarely withinthe prohibitions of the statute. It was directed to unoffending em-ployers, not parties to the controversy.The place to reach Cache'semployees was in Utah for Cache's employees did not work in NewYork at any time. Indeed, the Respondents did picket Cache'spremises in Utah.Any purpose to appeal to employees of a dis-tributor or customer of Cache's products goes beyond the pressuressanctioned by the statute.'9 N. L. R. B. v. Denver Bldg.cEConstructionTrades Council, et al.,341 U. S. 675,688-689. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdditionally, if we consider Cache and Distributors together asthe primary employer,' the facts clearly reveal the Respondents' un-lawful, obj ect in extending their pressures to New York.The Re-spondents' agents first spoke- to Dorman's president, Louis Dorman,asked- him not to, purchase Cache cheese, and threatened picketingaction if he refused.4When President Dorman indicated that he couldnot afford to accede to the Respondents' demands, the picketing com-menced.It occurred when Distributors' trucks delivered Cache cheeseto Dorman.The agents also told Dorman's employees not to unloadtrucks carrying Cache's cheese.And their inducements to Dorman'semployees met with some success.On three occasions the trucks werenot unloaded.Dorman had no dispute with the Respondents.Yet the Respond-ents' agents traveled from Utah to New York, they say, for the pur-pose of publicizing the dispute to Distributors' trucker.When weconsider the hundreds of miles traveled and the exceedingly shortperiod that the trucker remained at Dorman's premises to deliverCache's cheese, we find the Respondents' statement of their objectiveincredible.Further, the talk with Dorman as well as the severalattempts at inducing Dorman's employees to quit work all point tothe Respondents' real objects-to cause Dorman to stop buying andhandling Cache's cheese and to force Cache to bargain with Local976.Dorman had a right not to be embroiled in the Respondents'labor dispute.5Accordingly, we find, as did the Trial Examiner, that the Respond-ents' conduct, including the picketing at Dorman's premises, violatedSection 8 (b) (4) (A) and (B) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Local 976 andJoint Council 67, International Brotherhood of Teamsters, Chauffeurs,3In assuming the Respondents'contention that their labor dispute was with both Cacheand Distributor as a single employer,we have considered their offer of proof with respectto the contract proposed to Manager Gossner.4The Trial,Examiner found that the Respondents'agents, Rash,Ballew, and Ristuccia,met with"President Dorman on May 31,1955; that the group asked Dorman not to buyCache cheese;and that Rash showed Dorman a picket sign and said that was what hecould expect.Ballew denied that the group carried a sign.Rash and Ristuccia did nottestify.The'Trial Examiner credited President Dorman's testimony.The record is notentirely clear as to whetherDorman referred to an actual picket sign or a picture of oneshown byRash.In any event, we regard this distinction as of no significance.TheGeneral Counsel does not contend,nor do we find,that the Respondents'meeting withDorman on May 31,1955, violated the ActDorman's testimony,however,clearly revealsthe Respondents'unlawful object in their subsequent picketing of Dorman's premises.5 Sheet Metal Workers International Association,Local No. 51(W. H. Arthur,Com-},jparry),115 NLRB 1137. LOCAL 976 AND JOINT COUNCIL 67223Warehousemen and Helpers of America, AFL-CIO, its officers, rep-resentatives, agents, successors, and assigns, shall :1.Cease and desist from inducing or encouraging employees ofN. Dorman & Co., Inc., or of any employer other than Cache ValleyDairy Association, to engage in a strike or a concerted refusal in thecourse of their employment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials,or com-modities, or to perform any services, where an object thereof is (a)to force or require N. Dorman & Co., Inc., or any other employer orperson,to cease using, selling, handling, transporting, or otherwisedealing in the products of, and to cease doing business with, CacheValley Dairy Association or Dairy Distributors, Inc., or (b) to forceor require Cache Valley Dairy Association to recognize or bargainwith Local 976, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO, as therepresenta-tive of its employees, unless and until said labor organization has beencertified as such representative by -the National Labor RelationsBoard.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act:(a)Post at the business office of Respondents in Ogden, Utah, andat, the place of business of N. Dorman & Co., Inc., in New York, NewYork (if that employer is willing), copies of the notice attached heretomarked "Appendix." 6Copies of said notice, to be furnished by theRegional Director for the Second Region, shall, after being dulysigned by official representatives of Respondents, be posted by Re-spondents immediately upon receipt thereof and be maintained byRespondentsfor aperiod of sixty (60) consecutive days thereafter inconspicuous places, including all places where notices tomembers ofRespondents are customarily posted.Reasonable steps shall be takenby Respondents to insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps Re-spondents have taken to comply herewith.CHAIRMAN LEEDOMand"MEMBERMURDOCK took no part in the con-siderationof the above Decision and Order.there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALLMEMBERSOF LOCAL 976 AND JOINT COUNCIL 67,INTER-NATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSE-MEN AND HELPERSOF AMERICA, AFL-CIO, AND TO ALLEMPLOYEESOF N. DORMAN & CO., INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our members, and em-ployees of N. Dorman & Co., Inc., that :WE WILL NOT induce or encourage employees of N. Dorman &Co., Inc., or of any other employer (other than Cache ValleyDairy Association), to engage in a strike or a concerted refusalin the course of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any services, where anobject thereof is (a) to force or require N. Dorman & Co., Inc., orany other employer or person, to cease using, selling, handling,transporting, or otherwise dealing in the products of, and to ceasedoing business with, Cache Valley Dairy Association or DairyDistributors, Inc., or (b) to force or require Cache Valley DairyAssociation to recognize or bargain with Local 976, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, AFL-CIO, as the representative of itsemployees, unless and until that labor organization has beencertified by the National Labor Relations Board.LOCAL 976, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)JOINT COUNCIL 67, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. LOCAL 976 AND JOINT COUNCIL 67225INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges and amended charges filed by Cache Valley Dairy Association, here-in called Cache, and Dairy Distributors, Inc., herein called Distributors, the GeneralCounsel of the National Labor Relations Board, herein called General Counsel andthe Board, by the Regional Director for the Second Region (New York, New York),issued a consolidated complaint dated October 26, 1955, in the above cases againstRespondents Local 976, Joint Council 67, and Local 277, all affiliated with Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, AFL (herein called Local 976 or the Union, Joint Council 67, and Local277, AFL-CIO),' alleging that said Respondents had engaged in and were engagingin unfair labor practices affecting commerce within the meaning of Sections 8 (b) (4)(A) and (B) and 2 (6) and (7) of the Labor Management Relations Act of 1947, 61Stat. 136, herein called the Act.On November 9, 1955, General Counsel issuedan amended complaint making the same charges against Respondents Local 976and Joint Council 67 only, as Local 277 entered into a settlement agreement withthe Board subsequent to service of the original consolidated complaint.Copies ofthe original and amended consolidated complaints, the charges on which same werebased, and notice of hearing were duly served on Respondents and the ChargingParties.With respect to the unfair labor practices, the amended complaint alleges in pertinentpart that Local 976 and Joint Council 67 by their officers, agents, and representatives,have since July 26, 1955, engaged in, and by picketing and other means have inducedor encouraged employees of N. Dorman & Co., Inc. (herein called Dorman or thesecondary employer), and of other employers to engage in, concerted refusalsin the course of their employment to process, transport, or otherwise handle or workon goods or commodities, or to perform services for their respective employers, with anobject of forcing or requiring Dorman and other employers and persons to cease using,selling, handling, or otherwise dealing in products of, and to cease doing businesswith, Cache and Distributors, and with the further object of forcing Cache to recog-nize or bargain with Local 976 as the exclusive bargaining representative of its em-ployees, although said labor organization has not been certified as the representativeof such employees under the provisions of Section 9 of the Act.Respondents' jointanswer denied the commission of any unfair labor practices, and asserts specific de-fenses which will be discussed hereafter.Pursuant to notice, a hearing was held before the duly designated Trial Examiner onNovember 28, 1955, in New York, New York, and on December 6 and 7, 1955, atLogan, Utah, in which all parties participated and were represented by counsel andwere afforded full opportunity to be heard, to examine and cross-examine witnesses,to introduce evidence bearing on the issues, and to present oral argument and filebriefs.Motions of Respondents at the close of the General Counsel's case to dismissthe consolidated complaint on the merits were denied; similar motions at the closeof the testimony were taken under advisement, and are now disposed of by thefindings and conclusions in this report.At the close of the case, General Counsel andRespondents made oral argument, and Respondents have filed a brief with the TrialExaminer.Upon the entire record in the case, and from my observation of thewitnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERS INVOLVEDCache is a dairy cooperative organized under the laws of the State of Utah, havingits principal office and processing plant in Smithfield, Utah, where it processes raw milkand sells and distributes cheese and other dairy products. In the past year, in thecourse of its business, it has processed, sold, and distributed such products valuedin excess of $1,000,000, of which products valued in excess of $1,000,000 were shippedfrom said plant directly to other States of the United States.Distributors is a Utah corporation, having its principal office and place of businessin Smithfield, Utah, where it is engaged in the sale and distribution of cheese and otherdairy products.In the past year, in the course of its business, Distributors has sold1 The AFL and CIO have merged since the hearing, and the Trial Examiner thereforeamends the identification of the affiliation of Respondent Unions accordingly, on his ownmotion.Casket Makers Local3128,etc.,114 NLRB 1329.405448-57-vol 116-16 226DECISIONSOF NATIONALLABOR RELATIONS BOARDand distributed dairy products valued in excess of $1,000,000, of which productsvalued in excess of $1,000,000 were shipped by it from said plant of Cache directly toother States of the United States.Dorman is a New York corporation, having its principal office and place of busi-nessin the city of New York, State of New York, where it sells and distributes cheeseand other dairy products. In the last year in the course of its busihess,' Dorman hassold and shipped dairy products valued in excess of $50,000 directly to points outsidethe Stateof New York.1 find that Cache, Distributors, and Dorman are each engaged in commerce with-in the meaning of Section 2 (6) and(7) of the Act .2II.THE LABOR ORGANIZATIONS INVOLVEDRespondents Local 976 and Joint Council 67 are labor organizations within themeaning ofSection 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The relations between Cache and DistributorsCache is a dairy cooperative composed of about 1,400 farmers living in the CacheValley in northern Utah and southeastern Idaho, who send their raw milk forprocessing to the plant owned by the cooperative at Amalga, near Smithfield, Utah.Edwin Gossner is a farmer-member of the cooperative and manager of the plantwhere he processes the raw milk into Swiss cheese and other dairy products undera contract with the- cooperative, under which his compensation is a fixed percentageof the gross sales of the processed products.The cooperative owns 75 percent ofthe equipment used in the processing, and Gossner owns the other 25 percent, foruse of which he charges the cooperative only the compensation fixed by the con-tract.Gossner personally hires, supervises,and pays the employees engaged inthe processing of milk at the plant. In its Decision and Order of March 4, 1953,in an earlier unfair labor practice case,3 the Board found that Cache and Gossnerare both employers within themeaningof the Act.General Counsel has presentedno-proof indicating any change in the relationship between the two found by theBoard, and admits that, its, decision isres adjudi6ataon that point. I take officialnotice of that decision, and on the basis thereof and the facts noted above I findand conclude that Cache and Gossner are both employers of the production em-ployees at the plant within the meaning of Section 2 (2) of the Act.Distributors is a corporation whose stock is wholly owned by Edwin Gossnerand members of his family. Its office is located in the Cache plant. It buys fromCache between 30 and 40 percent of the plant'sannualoutput of cheese and otherdairy products, which it sells and transports to about 40 customers in Utah and otherStates.Its largest customer is Dorman of New York, New York, which buys about90 percent of the Swiss cheese which Distributors handles; the annual gross purchaseprice thereof is in excess of $1,500,000.Before September 1955, Distributors owned4 tractor-trailer units and several smaller trucks, and employed from S to 8 drivers whowere engaged mainly in the hauling of dairy products in this equipment from theplant to customers of Cache and Distributors located in Utah and other States.4VV,hen not.engaged in transportation work or servicing the trucks, these driversusually work 2 or 3 days apiece per month in the processing operations at the plant,and also perform odd jobs for Edwin Gossner on his dairy farm, which adjoins theplant.Distributors is reimbursed for their services on these jobs by Edwin Gossneror his farm by appropriate entries in the books of Distributors, Gossner, or thefarm, as the case may be.The separate books and payroll records of Distributorsand Gossner are maintained by one Hanson, who is secretary of Distributors andalso maintains for Gossner all records pertaining to production and production em-ployees at the plant.'Dorman buys Cache cheese from Distributors under an informal order arrange-ment, pursuant to which Distributors delivers cheese to Dorman periodically as re-2 Sand Doorand PlywoodCo., 113 NLRB 1210;Jamestown Builders Exchange, Inc.,93 NLRB 386;Jonesboro Grain Drying Cooperative, Inc.,110 NLRB 481.8'103 NLRB 2804Distributors' trucks which haul cheese to New York City and other distant pointsmake occasional backhauls of supplies and other merchandise to Utah uponorders ofCache and other local concerns, but such hauls comprise a comparativelyminor portionof Distributors'business. LOCAI;976 ANDJOINT COUNCIL 67227quested at the going market price, subject to upward or downward adjustment ofprice if the market changes during transit, and to downward adjustment for qualitychanges.These adjustments are reflected in Distributors'payments to Cachefor the cheese.In transacting business with Distributors and Cache, officers of Dor-man have always dealt directly with Edwin Gossner.B. Prior relations between Respondents and Cache,Distributors,and GossnerFrom 1946 to 1951, Edwin Gossneras anindividual signed yearly collective-bargaining contracts with Local 976 covering the production employees in the plant.In 1951 and 1952 contract negotiations were unsuccessful and were followed by astrike of the production employees. In 1952, Local 976 filed charges of unfairlabor practices against Gossner and Cache which resulted in the issuance of a com-plaint, hearing thereon, and the Decision and Order of March 4, 1953, aforesaid,which directed both Respondents to bargain with Local 976 on request and cease anddesist from other coercive activities.Local 976 thereafter made no definite at-tempt to contact or bargain with Gossner or Cache until April 12, 1955, when itsent a letter to both requesting a meeting"regarding contractual agreement coveringwages, hours and conditions at,the Smithfield Plant of the Cache Valley Associa-tion."Gossner referred the request to his attorney,on whose advice he has neveranswered or otherwise honored the request.On August 25, 1955, Cache filed apetition with the Board in Case No. 20-RM-174 for an election in a bargaining unitof employees engaged in the manufacture of cheese and dairy products at the Smith-field plant.At the same time Distributors filed a petition in Case No. 20-RM-173for an election among the "wholesale trade and transportation employees"of thatcorporation.On September 7, 1955, Cache and Local 976 executed a consent-election agreement in the prior case specifying the bargaining unit of production em-ployees aforesaid;the election was set for September 14, 1955.Both petitions werewithdrawn on September 9, 1955.Respondents have not since petitioned for anelection among employees of Cache or Distributors,or both.On or about Sep-tember 9,1955,Gossner took steps temporarily to discontinue making Swiss cheeseat the plant and laid off about six production employees.On September17, 1955,the laid-off employees and others began to picket the, plant, and the picketing hascontinued with the sanction,aid, and assistance of Respondents at least'throughthe hearings in this case.So far as this record discloses,neither Respondent hasever been certified by the Board as the exclusive bargaining representative of em-ployees of Cache or Distributors,or both,under the provisions of Section 9 of theAct.C. Respondents'activitiesinNew York, New YorkThe activities of Respondents set forth below were carried on by Milo B. Rash,secretary-treasurer of Local 976 and a trustee of Joint Council 67,and ClarenceLott,vice president of Joint Council 67, with the assistance of Joseph W. Ballew,a representative of the Western Conference of Teamsters assigned to work withRespondents in their dispute with Cache mentioned herein.The recordshows,Respondents admit, and I find that in conducting such activities Rash,Lott, andBallew acted as agents of Respondents.On May 31, 1955,Rash and Ballew arrived inNew York, New York, and con-ferred with James Ristuccia, president of Local 277 of the Teamsters, which hasa collective-bargaining agreement covering employees of Dorman,including porters.They told him about their dispute with Cache and Gossner, and asked him toarrange a meeting with Dorman.Ristuccia called Louis Dorman,president of Dor-man, to the union office and introduced him to Rash and Ballew.The union agentsexplained to Dorman that Local 976 in Utah had a dispute with Cache over itsrefusal to bargain with that union, and asked Dorman to buy his Swiss cheese else-where.Ristuccia told Dorman in the presence of the other union agents that Dor-man could not continue taking cheese from Cache,that"our unions are co-operative"and "we must co-operate with this union."Dorman explained his long-standing business relations with Cache;that its cheese was important in his busi-ness,because he procured about 90 percent of his cheese from that source and hedid not think he could procure that quantity of cheese elsewhere at that time; andthat while he would like to cooperate with Respondents, he could not refuse toaccept shipments from Cache.He offered to do what he could to help settle thedispute and said he would call Gossner on the telephone.When Dorman indicatedhe could not afford to cease' taking Cache's cheese, Rash showed him a picket signand said that this was what he could expect, that he would be picketed.Dormanraised the question whether such picketing would be legal, and Rash replied, "We 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill take our chances on that."These findings are based on credited testimony ofLouis Dorman and Ballew, which is mutually corroborativein substantial part.Testimony of Ballew in conflict therewith is not credited.Rash did not testifyregarding this conference.Ristuccia did not testify at the hearing.On July 26, 1955, about 6 a. in., a truck of Distributors driven by Leroy Schenk,its employee, pulled up to the Dorman's loading platform in New York, New York,to unload cheese from Cache.As soon as the truck was backed up to the platformpreparatory to unloading, Rash and Lott appeared and began to walk up and downalongside it.While picketing, each man wore a sign reading as follows:NOTICE-The cheese carried and delivered by this truck has been workedprocessed by NON-UNION EMPLOYEES of the Cache Valley Dairymen'sAssoc., Smithfield, Utah.Teamsters Joint Council No. 67.5While they picketed, Ballew stood on a nearby street corner but did not participatein the picketing.Harry Rosen, a porter of Dorman, came out to the truck as soonas it backed into the platform to start unloading.He is a member of Local 277,and when he saw the pickets and theirsigns,he walked over to Rash, told him hewas the foreman, and asked what the trouble was, saying that Dorman's porters hadno news of any union trouble, that he knew Dorman was complying withall rulesof the local union (obviously Local 277), thus he saw no reason why the portersshould not unload the truck, nor why they should recognize Rash and his companionasmembers of their union.Rash told him there was a dispute between Cacheand Local 976 in Ogden, Utah, that he and Lott had permission from Ristuccia topicket Dorman's premises and to tell the porters not to unload the truck.He askedRosen to have the porters "co-operate with the people out there," whom Respondentswere trying to organize, by not unloading the truck, and also told Rosen it wasadvisable for the porters not to unload it, as they would be crossing a picket lineif they did.Rosen asked why Rash had not let him know ahead of time about thepicket line, that it put him in a "spot," and he did not know what to tell the employeesto do.He asked Rash what he was supposed to do in the circumstances.Rash saidthat if he did not know, he should call Dorman.Rosen was doubtful about un-loading the truck because he did not want the porters to antagonize their localunion.He conferred briefly with the "city loader,"a mansent by Local 277 toDorman's to help unload all out-of-city trucks, and they decided not to unload thetruck until they got advice from their local.While this discussion was going on,Leroy Schenk, Distributors' driver, came over to Lott as he picketed and said hedid not know whether to go through the picket line or not.Lott told him he was"free, white and 21, but you are a young fellow and if you are going to make yourlivelihood by driving trucks the rest of your life, it would be poor policy to startout going through picketlines."Schenk was apparently not a member of Local976 at the time.'The truck was not unloaded that day, but was taken by thedriver at the suggestion of Dorman about 9 a. m. to a nearby street where it wasparked the rest of the day.Rash and Ballew followed the truck in the latter's carand parked nearby to watch it most of the day. Shortly after the driver parked it,he came to Rash and Ballew and asked if they had any objection to a union manbringing ice for the cargo, which was perishable, it being a hot day.Rash andBallew said they had no objection, and the cargo was then iced.That evening thedriver parked the truck in a locked enclosure nearby, at which time Rash andBallew drove off.On July 27, 1955, about 5 p. m., the driver took the truck back to Dorman's.Rash and Ballew followed it, and Rash and Lott picketed it with thesame signswhile it was being unloaded by Dorman's porters, including Arthur Nigro.Duringthe unloading, there was apparently no discussion between the porters and thepickets, and when the truck left the premises empty, the pickets also left.The next day, July 28, Nigro talked to Ristuccia in the office of Local 277 aboutthe unloading of the truck, and commented that Ristuccia looked angry because hehad helped unload it, and that he (Nigro) thought it was all right to do so.Ristuccia replied that he did not think Nigro should have done it, that under unionG Ballew had the signs prepared in Salt Lake City, Utah, and brought them to NewYork City.6 Schenk did not testify, but Ballew admitted that Local 976 had never representedemployees of Distributors.I credit this admission as against Rash's contrary testimonythat Local 976 "still" representsthe drivers, in view ofmy findings herein that Re-spondents had a dispute only with Cache and were attempting to secure recognition onlyfrom that employer. LOCAL 976 AND JOINT COUNCIL 67229rules he was not supposed to cross a picket line, and according to union regulationsRistuccia could bring Nigro up "on charges" for doing it.'On or about August 1, 1955, when Dorman was expecting a shipment of Cache'scheese from Utah, Louis Dorman asked Ristuccia in the street in front of hispremises whether the truck would be unloaded.Ristuccia replied that Dorman'smen could not unload the next truck.Dorman said Ristuccia would have to tellthat to the men himself.Ristuccia then walked over to porter John Gredell andtold him, "Don't you unload that truck."These findings are based on credited anduncontradicted testimony of Louis Dorman.On an occasion about a week after Respondents' first picketing, a truck of acommon carrier loaded with Cache's cheese arrived at Dorman's.When it arrived,Rosen and another porter not identified in the record went to see Ristuccia in theunion office, and asked him whether they should unload it.Ristuccia told them totell the driver to come to see him, and he would send the driver back to let themknow what to do. The porters went back to Dorman's warehouse, but sometimelater that day the driver took the loaded truck away without saying anything toRosen or the other porters.On this occasion the truck was not picketed, but Rosentestified that the truck was not unloaded because the fact that pickets had been atthe warehouse once was "enough for us."These findings are based on credited anduncontradicted testimony of Rosen.On or about September 1, 1955, Dorman's porters, John Gredell and GeorgeStewart, had a talk with Ristuccia at a street corner near Dorman's warehouse.Ristuccia called them to him and asked if "the truck" had come in yet.Gredellreplied that he did not think so.Ristuccia said, "I don't think you should unloadit," then added, "I think it is all straightened out, because they should have stoppedit in Chicago somewhere."Gredell believed that Ristuccia was talking about atruck with cheese from Utah.The next day a truck loaded with Cache's cheesearrived at Dorman's, but was not unloaded.These findings are based on creditedand uncontradicted testimony of Gredell.Ifind from uncontradicted testimony of Louis Dorman and admissions in Re-spondents' answer that Respondents picketed a truck of Distributors carrying Cache'scheese while it was being unloaded at Dorman's on October 31, 1955, and that thepicket carried a sign which read as follows:Notice: The owner of this truck, Dairy Distributors, and the makers of theproducts carried by it, Cache Valley Dairymen's Association, Smithfield, areunfair to Teamsters Joint Council 67.The truck was unloaded by Dorman's porters.The record discloses no discussionbetween officers or employees of Dorman and the picket on this occasion.D. Contentions of the parties and concluding findingsIt is clear from the facts found in section C, above, and I conclude and find, thaton July 26, 1955, Respondents by picketing and oral inducement persuaded employeesof Dorman not to unload or handle products made by Cache and Gossner andbrought to Dorman by Distributors, and that on July 28, on two occasions in theearly part of August, and on or about September 1, 1955, acting through JamesRistuccia,such products. I find that Ristuccia was acting as agent of Respondents on thebasis of his remarks to Louis Dorman on May 31 in the presence of Rash andBallew and his subsequent warnings and direct orders to Dorman's porters foundabove, all of which were consistent with Rash's remarks to the porters on July 26and clearly designed to force Dorman, through pressure on his employees, to stophandling Cache's products.Furthermore, Ballew testified that, after Dorman hadtalked with Gossner about the pending dispute and apparently persuaded him tomeet with Local 976 in Ogden, Utah, the week of August 8, 1955, Ballew left wordat Ristuccia's office that he was leaving New York to attend that meeting, and hestated on direct examination that he did not request Ristuccia to continue to stoptrucks of Distributors because "It didn't appear that would be necessary. It seemedthat the mission had been accomplished at that point." I do not credit Ballew'stestimony that Respondents sought out Ristuccia merely as a "courtesy" and a matterof union "protocol," or his denials that he asked Ristuccia to tell his union membersnot to handle Cache's products.7 There is no proof that such charges were in fact brought against Nigro. The findingsas to events of July 26, 27, and 28. above, are based on admissions in Respondents' answerand credited testimony of Louis Dorman, Rosen, Nigro, and admissions of Rash, Ballew,and Lott.Testimony of the latter three in conflict therewith is not credited. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDI also find that Rosen,the porter mentioned above, was an employee of Dorman,and not a member of management.Although he called himself"more or less a fore-man" and identified himself as a foreman in talking with Rash,I am satisfied thathe was at most 'a head porter,or perhaps a "working foreman."Like all otherporters, he was a member ofLocal 277,performed all the duties of a porter, andwas paid by the hour. Since he had longest serviceof any ofthe porters,the othersoften did as he suggested in carrying out their duties.However, all hiring andfiring of employees was doneby theDorman brothers,never by Rosen.While hesays that they once or twice may have askedhisopinion about a new man beforehiring him, and had acted on his opinion,he could not recall a single instancewhere they had done so.Louis Dorman did not classify Rosen as a supervisor,and he admitted he held no interest in, or official position with,the corporation.General Counselcontends that Respondents'activitiesinNew Yorkpresent atypical secondaryboycott prohibitedby Section8 (b) (4) (A)and (B)of the Act.Respondents'opposing arguments and defenses raise questions which must now beconsidered.1.As onedefense, Respondents argue that Dorman is so allied in interest withCache and/orDistributors as to make Dorman in fact and in law a "primary"employer involved in the dispute,hence its premisescould legally be picketed byRespondents.I find from uncontradicted testimonyof LouisDorman and Gossnerthat:NeitherDorman nor any of its officershave any,financial or other interestinCache or Distributors,and neither of those organizations,nor Gossner, haveany similar interests in Dorman.The only connectionof Dormanwiththe othersisan informal,purely commercialbuyer-seller relationshipbetween Distributorsand Dorman.While the recordshows thatDorman procuresabout one-third ofthe Swiss cheese used in its business fromCache bypurchase from Distributors,thatDorman is Distributors'largest customerfor that product, thatDorman in-dicated to Respondentson May 31that his businesscould illafford to give up thatsource of cheese atthattime, there is no proof that Dorman wasrequired by con-tract or otherwise to buy anyfixed amountof cheese for any fixedperiod from Dis-tributors,or that therelationship between the two involvedany rebateor otherspecial financial arrangements,other than the usual obligation of persons buyingand selling at the going market price.While it appears that LouisDorman madeefforts to bring Gossner and Respondents' agents together in hopes thatthey couldsettle their dispute, I am convincedhe did this only because he wasloath to breakup a long-standingand satisfactorycourse of business dealings with Gossner, andgo to the trouble of seeking another source of Swiss cheese.Under all the cir-cumstances,I am unable to conclude,or find thatthe commercial arrangement be-tween Dorman and Distributors created an alliance of interest between Dormanand eitherCache or Distributors, or both, sufficient to make Dormana "primary"employer.Respondents-do not claim,nor is thereany proof, thatRespondentshave ever represented Dorman's employees,or ever had.any labor dispute with Dor-man as an employer.I thereforefind and,conclude fromall the pertinent factsthat Dorman is a "neutral"employer, andthat.Respondents'contention to the con-trary is without merit.2.Respondents claimthat,in any event,Cache andDistributors are allied ininterest and constitute a "single" employer'withwhom Respondentshave a labordispute,so that anytruck ofDistributorscarrying Cache's cheeseto a customer isa "roving situs"of that disputewhichcouldlegally be picketedwhile engaged indelivery of cheese,the normal businessof the employer,at premises of the customer,under the decisionsinSchultz Refrigerated Service, Inc.,87 NLRB 502, andMooreDrydock Company,92 NLRB 547, and laterdecisions.General Counsel admitsthere is a close relationshipbetween Cache and Distributors, but arguesthat Re-spondentshad a labor dispute only with Cache,as indicatedby theirfirst picketsigns and other activitiesinNew York,and subsequentpicketing in Utah, and neverwith Distributors,hence their picketingof Distributors' truck wasillegal becauseDistributors was in fact a neutral, secondary, employer, and that thepicketing andother inducement of employees of Dorman, a neutral and"tertiary" employer, wasa fortioriillegal secondaryactivityin violationof the Act.In the alternative, Gen-eral Counsel contendsthat if the Utah concerns are both primary employers, thepicketingof their trucks atDorman's premises was still illegal,under thedecisioninWashingtonCoca Cola Bottling Works, Inc,107 NLRB 299, because the primaryemployers had a permanent place of businessinUtah whichwas the normal work-place of theiremployees and the real situsof thedispute, atwhichRespondentscould and did effectively carry on picketing and other concertedactivitieswhichwas concededto belegitimate,and that theexistence of such primary situs in Utah,and Respondents'activitiesthereat, take the case outof the "rovingsitus" doctrine. LOCAL 976 AND JOINT COUNCIL 67231These contentions, and the cases cited by counsel in support thereof, indicate thatthe ultimate determination of whether Section 8 (b) (4) has been violated turns inthe last analysis upon the answer to the question:What was the real situs of thelabor dispute?Usually that situs is the place of business of the primary employerwith whom' a union has a labor dispute, and is normally a fixed, geographical loca-tionwhere the employees involved in the dispute and represented by the union areemployed.This place of employment has usually been deemed to "harbor the situsof the dispute" because it has traditionally been the place where unions have beenable most effectively to air their grievances to the public, appeal to customers ofthe employer to withhold their patronage, and to employees to join the union anditsmembers in concerted activity.8Section 8 (b) (4) of the Act was not intendedto proscribe such traditional primary action at the premises of a primary employerby a union having a legitimate dispute with that employer, but was aimed only atsecondary boycotts and strike activities occurring at premises of secondary, or neu-tral, employers not involved in the labor dispute.However, the Board has rec-ognized thatin some situationsthe situs of the dispute may not be fixed, butambulatory, as in the particular circumstances found in theSchultz RefrigeratedServiceandMoore Drydockcases, on which Respondents rely.The Board heldthat in the formercasetrucks, and in the latter a vessel, of-the primary employer,were a "roving situs" of the primary dispute at which primary picketing and otherprimary conduct could lawfully be conducted while the situs was locatedat premisesof neutral employers. In deciding that the secondary premises thus "harbored"the situs of the primary dispute, the Board took into account in those cases the non-existence of a fixed location of the business of the primary employer, the extentto which the employees involved in the dispute worked at the picketed location,and the place at which the unions could give adequate notice to the public of thepending dispute.In theMoore Drydockcase the Board hedged the right of primarypicketing at a common situs with four conditions which will be discussed hereafter.The courts have recently held that, in determining whether picketing at premises ofa neutral employer violated the Act, the Board must consider all relevant factors,includingamong others the existence of a common site, the incidental effect ofpicketing and other activity thereat upon employees of neutral employers, the ex-istence of another site which may be picketed, and the location of the real situsof the dispute as determined by the conduct of the parties themselves;noneof thesefactors can be conclusive on the issue, to the exclusion of all others .9Respondents'argumentthat Distributors' truck wasa "roving situs" of the disputerests on the major premise that Cache and Distributorsare a singleprimary em-ployer.The relationship between Cache, Gossner, and Distributorshas been setforthin sectionA, above, andit is clearfrom the facts therein that the greatest partof Distributors'business has been carriedon with Cache, that therehas beenfrequentinterchange of employees between the two, and that Gossner is the guiding spiritin the operations of both.General Counsel admits there is an "overlapping owner-ship or control" between them.These facts afford substantial support for Re-spondents' contention.However, the close relationship between Cache and Dis-tributors is only one factor; the attitude and conduct of the parties in the labor dis-pute, the employees involved, and the nature of their employment must also beconsidered.As to the nature and scope of the labor dispute herein, the record shows that:Prior to 1955, Local 976 had been the bargaining representative for Gossner's pro-duction employees at the Utah plant, both in securing contracts up to 1951 and inlater bargaining negotiations.ItsApril 1955 request for bargaining was addressedto Cache and Gossner, and presumably covered thesameproduction employees, forit did not specify any definite bargaining unit, only "the Smithfield plant" of Cache;itdid not mention Distributors or its employees, although that corporation hadbeen in existence and active operation for almost 2 years. In September, the Unioncontinued to recognize the production employees as a bargaining unit separate fromemployees of Distributors, when it consented to an election in a unit of the former,and did not object to Distributors' petition for an electionin a unit ofthe latter;and although Rash testified that he learned from Gossner's attorney, before hesignedthe consent-election agreement, that Distributors would withdraw its petition,8 Schultz Refrigerated Service, Inc,87 NLRB 502, 507;The Pure Oil Company,84 NLRB315, 318;N. L. R. B. v General Drivers, Warehousemen and HelpersLocal 968,etc.,225 F. 2d 205, 210 (C. A. 5).9 SalesDrivers,Helpers & Building Construction Drivers, Local Union859, etc. v.N. L.R. B, 229 F. 2d 514 (C. A., D. C.) ;N. L. R. B. v. General Drivers,Warehousemenand Helpers Local968,etc.,225 F. 2d 205, 209 (C. A. 5). 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe nevertheless signed that agreement, and after both petitions were withdrawn,Local 976 made no attempt to file its own petition for an election in a unit com-prising both production employees of Gossner and the transportation employees ofDistributors.Prior to the representation proceedings, Respondents' remarks to Dor-man on May 31, 1955, the picket signs of July 26 and 27, and its remarks to Dorman'semployees on July 26 and later dates, as found above, clearly indicate that Local976 had a labor dispute only with Cache.Furthermore, Ballew admitted that thesigns used by Respondents later in picketing the Utah plant announced only that"Cache Valley Dairy Association is unfair to organized labor," and that Local 976had never represented employees of Distributors, and at the time of the New Yorkpicketing it had no dispute with that employer, and that prior to the July 26 and27 picketing it had made no demand on Distributors for recognition.The fact thatRespondents caused Derman's porters to refuse to unload Cache's cheese from acommon carrier, as well as from Distributors' trucks, is another indication that theirefforts were directed at Cache and its products, not at Distributors. I find on thebasis of the above facts and Ballew's admission that Respondents never had anylabor dispute with Distributors regarding its employees, and that their only disputewhich they attempted to publicize in New York and Utah, was with Cache andGossner, the primary employer. I conclude that Respondents' contentions to thecontrary are without support in fact.'°The record also shows that the primary employer operates a fixed and permanentmanufacturing establishment near Smithfield, Utah, where the production employeesinvolved in the dispute spend all their working time.There is no proof that anyof them ever performed work for their employer at Dorman's premises in NewYork or at similar distant points, or that they ever drove trucks or performed otherwork for Distributors.Consequently, the Utah plant is the location at which Re-spondents would normally be expected to conduct traditional primary picketing andother primary conduct in an effort to air their dispute to the interested public andcustomers of the primary employer, persuade the latter to withhold their patronagefrom the employer, and to attract other employees to make common cause withLocal 976 in the dispute."The record shows that, after Respondents' activities inNew York failed to compel the primary employer to bargain with them, they shiftedtheir attack to the Utah plant where they have since engaged in primary action.The laid-off production employees began picketing the plant on September 17, 1955,and Respondents shortly thereafter joined in and assisted their picketing and car-ried on other primary activity.There is no proof that any drivers or other em-ployees of Distributors participated in the concerted activities in Utah. I am con-vinced and find from all of the above facts and circumstances, particularly Respond-ents' own activities, that the real situs of their dispute with the primary employerwas at its Utah plant, and that the dispute was never identified with, or had its situsin, trucks of Distributors while unloading at Dorman's in New York.In making this finding, I have also considered testimony of Rash and Ballew thaton August 3, 1955, they presented to Gossner in New York written contract pro-posals covering employees of both Cache and Distributors, and attempted unsuc-cessfully to bargain thereon with him in New York and later in Utah. It wasstipulated that Ballew, if recalled. would testify that these proposals were containedin a document identified as Exhibit No. R-4 for identification.Respondents relyon this testimony and stipulation to show that they represented and tried to bar-gain for employees of Distributors, hence the pending dispute included that em-ployer as well as Gossner and Cache.The document in question was not admittedin evidence for lack of proper authentication, but I do not think it would have sup-ported Respondents' contention even if admitted. It is a blank form of bargain-ing contract, with provision for signature by Local 976 and "EDWIN GOSSNER,11 In view of the facts noted above, I do not credit Rash's vague and equivocal testimonythat on three occasions in 1954 and 1955, while engaged in contract negotiations withRoss Thoresen, Gossner's attorney, and other employers, he requested meetings with Cacheand Gossner to discuss a contract covering their production employees and employees ofDistributors, and that the Union sent letters earlier to both Thoresen and Gossner makingsimilar requests.These letters were never produced by the RespondentsGossner deniedthat Local 976 had ever contacted him in 1953 or 1954.For the same reasons. I do not credit testimony of Rash that Local 976 "still" representsthe drivers of Distributors.No driver testified in support of his testimony, Respondentsproduced no proof that any driver had chosen Local 976 as its bargaining agent, andthere is no proof that any driver or other employee of Distributors engaged in picketingeither in New York or at the Utah plant.11See cases in footnote 8, above. LOCAL 976 AND JOINT COUNCIL 67233Operator of Cheese Plant for the Cache Valley Dairy Association of Smithfield,Utah, and Dairy Distributors, Inc. of Smithfield, Utah, hereinafter referred to asthe 'Employer.' " It provides for recognition of the Union as sole bargaining agentof the employees "at the plant at Amalga, Utah," in about 22 specific classificationsof work,' all of which are clearly connected with the processing of milk and creamand manufacture of dairy products therefrom. It ismost significantthat the docu-ment containsno classification of truckdrivers, or transportation workers by anyother name; I consider it highly unlikely that a local of the Teamsters' Union, whichhas traditionally represented transportation employees, if it actually representedtransportation employees of Distributors, would intend to include them in the catch-allclassification of "General Labor, and such other employees or workers whoare not otherwise classified herein" (see bracket 3 of section 7 of the document).On the contrary, the omission of a classification of truckdrivers is another indica-tion that Local 976 did not in fact represent, and did not intend to bargain for,employees of Distributors.The production employees covered by the proposals areobviously the same as those covered by the Union's previous contracts with Gossner,and comprising the bargaining unit found by the Board in the prior case; and theomissionof truckdrivers is consistent with Respondents' later recognition of thepropriety of separate units for the production employees and those of Distributorsin the representation proceedings. I therefore discredit the above testimony ofRash and Ballew as being no more than a self-serving attempt at the hearing to en-large the pending dispute to include drivers of Distributors.Nor is my findingchanged by the stipulated fact that Respondents' picket sign of October 31, 1955, inNew York mentioned both Cache and Distributors, as I consideritsuse a similarself-serving action, where it occurred more than a month after the original chargesin this case were filed and served on Respondents.My finding that the labor dispute had its realsitus at afixed location in Utah,and not in New York, makes theSchultzandMoore Drydockcases inapposite onthe facts because thefinding inboth cases of a "roving situs" of the dispute whichcould lawfully be picketed was based essentially on the preliminary finding that thebusiness of the primary employer was ambulatory and had no fixed situs whichcould be picketed effectively by theunion.Hence, it is unnecessary to determinewhether the New York picketing satisfied the four prerequisites of lawful "commonsitus" picketing set down by the Board in the latter case.If I assumed, as Respondents contend, that Cache and Distributors are oneprimary employer, and that employees of the latter were involved in the dispute,Iwould still be compelled to conclude on this record that the situs of the primarydispute was in Utah, and did not travel with Distributors' trucks as in theSchultzandMoore Drydockcases.In both cases, the Board found that the business ofthe primary employer was essentially transportation, or a "roving business," thatin one casetrucks, and in the other a sailing vessel, were necessaryinstrumentalitiesof that business, that employees involved in the dispute spent all or most of theirtime operating those instrumentalities, and that the employer had no fixed busi-ness location at which the union could effectively picket to inform the public of itsdispute, hence the trucks (and the vessel) were the only places at which the unioncould achieve that publicity and influence third persons to withhold their businessor services from the struck employer, and were thus deemed to be a "roving situs"of the dispute involving the transportation employees at which lawful primarypicketing could be carried on.The Board in effect found that the business wasambulatory, and that the employees' place of employment "travelled" with the busi-ness,and equated picketing of the trucks and vessel in such circumstances with thetraditional primary picketing by employees of their place of employment.Paralleling these findings, Respondents argue that the sole business of Distributorsis transportation, that its employees are engaged solely in the driving of its trucksand perform no services in Utah, that it has no place of businessor terminal inUtah, but its business is essentially a "roving" one, that neither Cache nor Dis-tributors have any permanent establishment in metropolitan New York City whichcan effectively be picketed hence the trucks while in New York City are a "rovingsitus" which alone can be effectively picketed, and are therefore the subject of law-ful primary picketing.The record shows that Distributors' businessis the sale anddistribution of dairy products, and that an essential part of thatbusinessis the trans-portation of Cache's cheese via its own trucks and driversto numerous customers,includingDorman in New York. It is clear that the trucks are a necessary in-strumentality of Distributors' business, and are also important in the distributionof Cache's cheese.However, if the two concerns are considereda single employer,then its business is basically production of dairy products, with transportation by 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDits own trucks anadjunctof the business, but not a vital or essential portion thereof,because much of Cache's products have been transported by independent commoncarriers.It cannot be said that its business is solely transportation, or that its em-ployees are engaged solely in transportation, for prior to September 1955, notmore than 8 drivers, at the peak, out of a combined force of about 48 employees(8 drivers plus about 40 production workers) handled the trucking phase of theenterprise.Furthermore, I find from uncontradicted and credited testimony of Edwin Gossnerthat:Distributors has its only office and place of business in the Cache plant, fromwhich point its trucks are dispatched in its distribution of cheese.There is no proofthat either employer has any fixed place of business in New York.During 1955,Distributors used two tractor-trailer units, with a single driver on each, to haulcheese to Dorman in New York. Each unit made an average of 2 round trips,or a total of about 4 round trips, to New York per month.A round trip took2 weeks.Distributors rotated 2 or 3 of its best drivers on the New York run.Each driver would make the trip about once every 6 weeks on the average, al-though at times he might be sent out within a week after he had completed hislast trip.Usually, however, in a 6-week period, he would be en route, away fromthe plant, for almost 2 weeks; within the 2-week period, he spent about an houratDorman's premises while the truck was being unloaded; he spent the remainderof the 6 weeks at or near the plant in various ways: Usually he stayed at homea day or two to rest,12 and then spent several days servicing his unit at the plantfor the next trip, or driving it to local repair facilities when necessary; he would thenmake short 1-day or overnight hauls in other Distributors' trucks within a 200-mileradius; when not making short hauls, he would occasionally work for Edwin Gossneron his nearby farm or spend 2 or 3 days in production work at the plant.It is clear from these facts that Distributors and Cache had a common permanentplace of business in Utah, and that, while Distributors' drivers spent most of theirworking time driving trucks, in a normal 6-week cycle they spent only 1 hour atDorman's premises, as against at least 4 days continuously at work at the primaryemployers' plant, plus additional trips to the plant twice daily when they made 1-day local hauls.Their hour at Dorman's amounted to only 1.25 percent of thenormal 80 hours of worktime involved in a New York trip, and equalled about 3percent, or less, of the time they worked at the Utah plant.They spent far moreworking time at or near the plant, where they could normally be subjected toRespondents' primary action, than at Dorman's premises.Thus, their short stayatDorman's could hardly suffice to make its premises a "common site" of thelabor dispute, when they could be reached much more effectively and for a muchlonger period of time, at the regular place of business of their employer. So faras their workplace was static, it was more readily identifiable with the plant inUtah than with Dorman's premises. It follows that the best place for Respondentsto publicize their dispute with the primary employer and to enlist the aid of otherworkers was at the Utah plant.The existence of a permanent establishment in Utah,which could readily be, and was in fact, picketed, and where the bulk of its em-ployees worked, and the fact that its few drivers spent far more time working therethan at premises of the secondary employer, are circumstances which eliminatetwo of the factors indicative of a "common situs" which entered into theSchultzandMoore Drydockdecisions.13In my opinion, they bring this case almost squarelywithin the decision of the Court of Appeals for the Second Circuit inN. L. R. B. V.AssociatedMusicians, Local 802,226 F. 2d 900, where the court, in enforcing aBoard order prohibiting picketing at premises of 2 neutral employers, held thatneither secondary location was the situs of the dispute because the musicians in-volved in the dispute never worked at those locations or had any connection withservices rendered thereat by only 3 other employees of the primary employer, andthat since the great majority of its employees worked at the main studio of that"All Distributors' drivers were apparently local Cache Valley residents." The second circumstance noted above also distinguishes this case from the situationin(1)Sales Drivers,Helpers&Building Construction Drivers,LocalUnion859,etc.v.N. L R. B.,229 F. 2d 514 (C. A., D. C.), where drivers of the primary employer spent50 percent of their working time in actual unloading of concrete trucks at constructionsiteswhere their employer carried on its normal business activity coincidentally withneutral employers,and only 25 percent at the employer'smain plant,and(2)PittsburghPlate Glass Company,110 NLRB 455, where glaziers involved in the dispute spent alltheirworking time daily at common sites,appearing at the primary employer's mainestablishment only twice daily at most,reporting for work and checking out, and some-times not at all. LOCAL 976AND JOINT COUNCIL 67235employer, it was not necessary for,the union to picket the secondary sites in orderto reach and influence. the other employees.The court concluded on these factsthat the right of the union to conduct a primary strike had not been unduly in-fringed by prohibition of picketing at the common sites, but could be fully exer-cised at the main studio of the primary employer, the situs of the dispute.Respondents recognize these facts by admitting in oral argument that Cache andthe Distributors have their "main operations" in Utah, but seek to avoid the impli-cations thereof by arguing that, notwithstanding, picketing in Utah could never beeffective to carry out the objectives of primary picketing, and that Dorman's prem-ises were the only site at which that could be done. They rely on the facts that theUtah plant is rather isolated in the midst of an agricultural area, several miles fromthe nearest town, and is almost entirely surrounded by private lands of EdwinGossner who compelled Respondents early in the picketing to remove their picket linesfrom his property to a point on a county road about one-fourth mile from the plant.The record deprives this argument of all merit, for it shows that, notwithstanding theseinconveniences, Respondents have conducted effective primary picketing near theplant which has had a substantial effect on the business of both concerns. I findfrom credible testimony of Gossner, Louis Dorman, and Lou A. Balls, and ad-missions of Rash and Ballew that: The picketing in Utah has been carried on alongthe access road to the plant which is used by common carriers, independent truckers,trucks of Distributors, and all other persons having business at the plant, as wellas by 85 percent of the production employees and all Distributors' drivers, whomust pass through the picket line at least twice daily while working at the plant.Respondents admit that all persons using that road saw the picket signs and wereapprised of the pending dispute. In addition, Rash and Ballew have been on thepicket line several days each week since shortly after the picketing started, andon numerous occasions have stopped trucks of common carriers and other haulersas they passed the picket line to enter the plant premises to load dairy products,and have warned the drivers not to cross the picket lines.Following these con-versations, the drivers in many instances drove their trucks away without loadingat the plant.These agents also contacted local common carriers who normallytransported Cache's products and persuaded them not to send their trucks withunion drivers through the picket line.Before the picketing started, nearly 75percent of Cache's cheese was transported by about five common carriers, at therate of 3 or 4 truckloads per week.As a result of Respondents' activities, thosecarriers have in most instances refused to send trucks through the picket line.Since the picketing started, Gossner has succeeded in sending out cheese only onceor twice by that means.None of these carriers had sent trucks to the plant formore than a month before the hearings. In order to get out shipments, Cache hasbeen compelled to transport the cheese, either by trucks of Distributors or inde-pendent haulers, to terminals of the common carriers for transshipment, and in somecases directly to the customer. Some of the common carriers have refused to trans-port the products even when brought to them.Most of these shipments have goneout at night, when there were no picket lines at the plant.DespiteGossner'sresort to these measures, which have been costly and inconvenient, deliveries haveat times been prevented, as in the cases of shipments to Dorman noted above, andin other instances delayed due to Gossner's difficulty in getting truckers to haulproducts when desired.Shipments to Dorman have dropped from 2 to 1 a week.It is clear from the above facts that Respondents have carried on their primaryactivity in Utah at the point near the plant best adapted to advise the general publicand employees and customers of Cache and Distributors about the dispute, and toenlist their support therein, and that Respondents' activity has been effective to aconsiderable degree.The fact that they may not have been able to close down theUtah plant or establish a complete economic blockade of the business does not serveto give themcarte blancheto extend their economic pressure to the premises ofsecondary employers.Ihave found no decisions, and Respondents cite none,which indicate that "effective" primary action is synonymous with "completely suc-cessful" action.Having found that the real situs of Respondents' dispute with the primary em-ployer, Cache, has at all times been located at its plant in Utah, where Respondentscould conduct, and have in fact conducted, effective primary activity, and that ithas never had its situs in New York, I must conclude and find that Respondents'activities inNew York on July 26, 1955, and later dates found above constitutedsecondary activity of the type proscribed by the Act.The final question is, What was the object of that secondary activity?Ballewtestified that its purpose was to inform the general public of Respondents' disputewith Cache over its refusal to bargain with Local 976, which of course is a legiti- 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDmate purpose of primary picketing. I do not credit this testimony for several rea-sons.Cache conducted no business, nor had any place of business, at Dorman'sor elsewhere in New York, and none of its employees worked in that area.Theonly activity in New York involving Cache's products was the delivery thereof atintervals by Distributors to Dorman, but there is no proof that there was any indi-cation at or near Dorman's premises, or even on trucks of Distributors or anycommon carver, that Cache's products were being handled there.Thus, if Re-spondents desired to air their dispute to the "interested public," including personshandling or using Cache's cheese, the New York picketing was superfluous, forthere were no members of the "interested public," such as customers, in New York,unlessDorman, who bought only from Distributors, can be classed as a "customer"of Cache; and that "customer" had already been apprised of the dispute privately onMay 31, 1955. I am convinced that Respondents' real objective in New York Citywas to compel Dorman, a large distributor of Cache's cheese, to cease buying thatproduct, and thus strike a substantial economic blow at Cache by cutting off a majoroutlet for its products, in hope of compelling that employer to capitulate quickly totheir demands.Thus, Ballew admitted Respondents chose to picket at Dorman'sbecause they had been advised by it that most of the cheese it handled came fromCache. In their first talk with Louis Dorman, on May 31, 1955, Respondents triedbluntly to persuade Dorman to buy cheese elsewhere because, as Ristuccia toldhim, "we must co-operate with thisunion" in itsattempt to secure recognitionfrom Cache.When Dorman would not accede to their requests, Respondents firstthreatened him with picketing, and then carried out the threat on July 26 and 27while Cache's products were at its premises for unloading.The picketing was con-ducted adjacent to Distributors' truck and Dorman's platform so that Dorman'sporters could read the picket signs.The picketers knew that the porters were mem-bers of the affiliate Local 277.At the same time and on later dates Respondentscaused the porters to refuse to unload trucks carrying Cache's products by warningsand threats of discipline found above. It is clear that all this activity was pressureaimed solely at Dorman, first directly and then through its employees, in a deliberateattempt to disrupt its operations.14Again, if Respondents' purpose in New Yorkwas to identify "such picketing with the actualfunctioningof the primary employer'sbusiness at the situs of the labor dispute," and to reach its employees and enlisttheir support,15 the picketing was still abortive, for Cache had no establishmentor employees in that area; all of them worked at its sole establishment in Utah,where they were made fully cognizant of the dispute by Respondents' later picket-ing there.i6I am convinced by all of the above facts and circumstances, and therefore find,that Respondents' picketing of Dorman's premises and threats, warnings, and ordersto its union employees on and after July 26, 1955, were designed to induce, andactually induced, those employees to engage in a concerted refusal to handle prod-ucts of Cache, and that the objects of such activity were to force or require Dorman,a neutral employer, to cease handling products made by Cache and sold to Dis-tributors, and to cease doing business with those concerns, and also to force orrequire Cache to recognize and bargain with Local 976 as the bargaining representa-tive of its employees, although that Union had not been certified as such representa-tive under the provisions of Section 9 of the Act. I conclude and find that by suchconduct Respondents have violated Section 8 (b), (4) (A) and (B) of the Act.17SeeWadsworth Building Company, Inc.,81 NLRB 802, enfd. 184 F. 2d 60 (C. A.10);N. L. R. B. v. Service Trade Chauffeurs,191 F. 2d 65, 68 (C. A. 2) enforcing14Requests and threats addressed by Respondents to employers, even thoughnot illegalin themselves, may be considered in determining the motives for the picketing.N. L. R. B.v.Associated Musicians, Local 802,226 F 2d 900 (C. A. 2)15Schultz Refrigerated Service, Inc.,87 NLRB 502, 505;N. L. R.B. v. AssociatedMusicians, Local 802, supra.11CfNational Trucking Company,111 NLRB 483, enfd. 228 F. 2d 791 (C. A. 5).17 I make no concluding findings as to Respondents' picketing in New York on October 31,1955, because the instances of violation based on earlier conduct found above are sufficientto base a remedial orderInt. Union of Operating Engineers, Local 12 (Crook Company),115 NLRB 23 Nor do I find any violation of the Act in Respondents' inducement ofindividual drivers of Distributors on one or more occasions, and of a single driver of acommon carrier on one occasion, designed to prevent them from crossing the picket line,for such conduct did not cause a "strike orconcertedrefusal" in the terms of the Act, sofar as the individual drivers were concerned.International Rice Milling Co., Inc., et at.v.N. L. R. B.,341 U. S. 665, 670. LOCAL 976 AND JOINT COUNCIL 67237Board orderin 85NLRB 1037 insofar as based on finding of illegal picketing ofRead warehouse;N. L. R. B. v. Associated Musicians, Local 802, supra.I have examinedcarefully, and consider inapposite on the facts, othercases citedby Respondents, which involved either picketing solely at fixedpremisesof the primaryemployer, or true "commonsite" caseswhere the primary employer carried on hisbusiness normally atpremisesof neutral employers, rather than his official place ofbusiness,such as theCampbell Coal CompanyandPittsburgh Plate Glass Co.casesdiscussedabove.I alsoconclude that the court decision inN. L. R. B. v. GeneralDrivers,Warehousemen and Helpers Local968,etc.,18on which Respondents relyheavily, falls in the latter category.In that case, the four warehousemen-drivers ofthe primary employer who were involved in the dispute worked only at the warehouse,never at three constructionsites ofneutral employers which were picketed by theirunion; at most, they occasionally delivered materials at those sites which were installedby other employees of the primary employer, who was the subcontractor for thatwork.The Court of Appeals for the Fifth Circuit held that the Board erred inprohibiting the secondary picketing merely on the finding that, since the drivers wereemployed only at the warehouse, that location was the sole situs of the dispute wherethe union could adequately publicize its dispute with the primary employer.Thecourt in effect held that the Board could not support a finding of violation merely byconcluding from one fact that the real situs of the dispute "exists at a location otherthan that determined by the conduct of the parties," and that it could not ignore thefacts that more than 70 percent of the primary employer's business activity was "jobsitework," and that the majority of its employees normally worked at those sites andalmost never came to the warehouse.On all these facts, the court concluded thatthe primary strike of the four drivers was "foredoomed to a failure from its inception,for picketing only at the warehouse situs where such other employees almost nevercame was buta useless andfutile gesture," because the drivers could not thereby reachthe other employees to enlist their aid in the dispute.For this reason, the courtconcluded thatthe unionmust be permitted to picket the commonpremisesin orderto reach the other employees, one of the objectives of primary picketing.Thesefacts, of course, make the case the reverse of the situation at bar, in that most of theemployees (not involved in the dispute) worked at the secondary sites; in the case atbar,allthose involved in the dispute worked solely at the plant of the primaryemployer.However, the court used the same approach in reachingitsdecisionthat I have used above-it sought theplacewhere, on all the facts, the union couldmost effectively publicize its dispute and reach other employees.On the special factsthere, that place was clearly the "common site" at which Otis Massey did most of itsbusinessand where most of its employees worked. In the case at bar, the same factorsclearlyindicatethat the realsitusof the disputewas inUtah; and the record showsthatRespondents finally realized that fact by eventually carrying on normalprimary activity with substantial effect at that location.This circumstance alonenullifiesRespondents'argumentthat they must be allowed to picket in New York be-cause the primary employer hasno establishmentin thatarea.While the existenceof a primary site available for primary picketing in the same general locality as thesecondary site appears to have been one factor in the Board's prohibition of secondarysitepicketing inWashington Coca Cola Bottling Works, Inc.,107NLRB 299,and other cases following it, the Board indicated inPittsburgh Plate Glass Company,110 NLRB 455, 457, that the rule of the priorcasewould be applied "with due regardfor the right of Respondent Union to picket effectively, both from the standpoint of thegeneral public and the particular employees involved in the labor dispute," and thatthe rule would be applied only where it "would not unduly circumscribe the union inits right to picket effectively."My reading of these cases indicates that in all, ex-ceptPittsburgh Plate Glass,the ultimate basis of the Board's ruling was that the unioncould effectively conduct primary activity at the main establishment of the primaryemployer, because it could there reach all employees to enlist their support. In fact,that circumstance was one of the main factors which led the Court of Appeals for theFifth Circuit to enforce the Board's order inNational Trucking Company, supra,andin so doing, to distinguish that case from its decision inGeneral Drivers, Warehouse-men and Helpers Local 968, etc., supra,discussed above.The same circumstanceexistshere, and compels a finding that the New York picketing was an unwarranted at-tempt to embroil a neutral employer in a dispute which arose and always had itssitusinUtah.It alsoeliminatesas a material factor the great distance betweenthe primary situs in Utah and the secondaryone inNew York, for the record clearlyu 225 F. 2d 205 (C. A. 5), setting aside Board order in 109 NLRB 61, cert. denied350 U. S 914 238DECISIONSOF NATIONALLABOR RELATIONS BOARDshows that distance did not prevent Respondents,whose common offices and jurisdic-tional areas were in Utah,from returning to that State after their secondary activityin New York,to conduct effective primary activity at the real situs of the dispute.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in con-nection with the operations of Cache and Distributors set forth in section I, above, havea close, intimate,and substantial relation to trade,traffic, and commerce among theseveral States,and tend to burden and obstruct commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondents have violated Section 8(b) (4) (A) and (B)of the Act,I shall recommend that they,and each of them,be ordered to ceaseand desist therefrom and to take certain affirmative action which is necessary to ef-fectuate the policies of the Act.Upon the basis pf the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 976 and Joint Council 67,both affiliated with International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO, arelabor organizations within the meaning of Section2 (5) of the Act.2.The abovelabor organizations have engaged in unfair labor practices withinthe meaning of Section8 (b) (4) (A)and (B)of the Actby picketing and otherwiseinducing and encouraging employees of N. Dorman& Co., Inc.,to engage in astrike or concerted refusal in the course of their employment to use, process, trans-port, or otherwise handle or work on goods, articles, materials, or commodities, andto perform services for their employer, with the objects thereof being(a) to forceor requireN. Dorman & Co.,Inc., and other employers and persons,to cease using,selling, handling, transporting,or otherwise dealing in the products of, and to ceasedoing business with,Cache ValleyDairy Association and Dairy Distributors, Inc.,and (b)to force or requireCache Valley DairyAssociation to recognize or bargainwith Local976, International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,AFL-CIO,as the representative of its employees,althoughsaid labor organization has not been certified as the representative of those em-ployees in accordancewiththe provisions of Section9 of the Act.3.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Wilmington Casting CompanyandInternational Union,UnitedAutomobile,Aircraft&Agricultural Implement Workers ofAmerica, UAW,AFL-CIO.Case No. 9-Cf1-939.July 23, 1956DECISION AND ORDEROn April 19, 1956,Trial Examiner James A. Corcoran issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety,as set forth in the copy of the Intermediate Reportattached hereto.Thereafter,the Charging Party filed exceptionsand a supporting brief, and the Respondent a reply brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. The116 NLRB No. 32.